DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed December 16, 2020.  Currently, claims 1–20 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites functionality “that updates the assignment model based on actual performance data in past.”  Examiner recommends amending the element to recite functionality “that updates the assignment model based on past actual performance data   
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a worker” in line 3.  However, claim 1, from which claim 9 depends, previously recites functionality “that assigns a worker”.  As a result, the scope of claim 9 is indefinite because it is unclear whether Applicant intends for the “worker” of claim 9 to reference the “worker” of claim 1 or intends to introduce a second, different “worker.  For purposes of examination, claim 9 is interpreted as reciting functionality that “assigns the [[a]] worker selected from the workers”.
Claim 9 recites “the work units” in lines 2 and 4.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, the elements are interpreted as reciting “the one or more work units”.
Claim 10 recites “the work units” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, the elements are interpreted as reciting “the one or more work units”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–11 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations that “generates workload estimation information 
The limitations above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people because the elements describe a process for assigning workers to preparation time periods.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 11 includes substantially similar limitations to those included with respect to claim 1.  As a result, claim 11 similarly recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–10 further describe the process for assigning workers to preparation time periods.  As a result, claims 2–10 further recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include the recited computing elements (storage, storage, generator, setter, and generator) and functions to store information.  
As noted above, claim 11 includes substantially similar limitations to those presented with respect to claim 1.  Claim 11 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 11 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Similarly, claims 2–10 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–10 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include the recited computing elements (storage, storage, generator, setter, and generator) and functions to store information.  The additional elements do not amount to significantly more than the abstract idea because the computing elements are generic computing elements that are merely used 
As noted above, claim 11 includes substantially similar limitations to those presented with respect to claim 1.  Claim 11 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 11 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Similarly, claims 2–10 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–10 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 1–10 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
A system or apparatus defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or per se. Such material is considered non-statutory when claimed without appropriate corresponding structure. Here, in the broadest reasonable interpretation consistent with the Specification, the claim 1 apparatus elements of: “worker information storage”, “shipment time storage”, “workload estimation information generator”, “shipping preparation work time period setter” and “worker allocation plan generator” encompass functions that can be executed entirely as software per se.  As currently written, the claimed system lacks structure and is therefore non-statutory.  Accordingly, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 2–10, which depend from claim 1, inherit the deficiencies described above.  Further, claims 2–10 do not include any elements that would cure the stated deficiencies.  Accordingly, claims 2–10 are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–11 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker (U.S. 2016/0247113) in view of Hurst et al. (U.S. 2016/0364661).
Claims 1 and 11:  Rademaker discloses a work plan generation apparatus comprising: 
a worker information storage that stores worker information about multiple workers (See FIG. 3 and paragraph 63, wherein employee performance information is stored); 
a shipment time storage that stores one or more shipment times set for each of one or more work units (See FIG. 3 and paragraphs 62–63, wherein an arrival time is stored for each order, and wherein an arrival time is an order dispatch time) ; 
a workload estimation information generator that generates workload estimation information indicating an estimated workload of a shipping preparation work for a product for each of the one or more work units (See paragraph 63, wherein dispatch preparation workloads are estimated); 
a shipping preparation work time period setter that sets respective shipping preparation work time periods corresponding to the one or more shipment times stored in the shipment time storage for each of the one or more work units (See FIG. 5 and paragraph 62, wherein orders are slotted into queue preparation time periods); and 
a worker allocation plan generator that tasks a worker who performs the shipping preparation work among the workers to each of the shipping preparation work time periods based on the worker information and the workload estimation information for each of the one or more work units (See FIG. 5 and paragraph 63, wherein multiple employees may be tasked with performing order preparation work).  Although Rademaker discloses workers tasked to preparation work, Rademaker does not expressly disclose assigning a worker.

Rademaker discloses a system directed to managing an order preparation queue.  Hurst discloses a system directed to analyzing and managing restaurant operations.  Each reference discloses a system directed to managing order preparation.  The technique of assigning workers is applicable to the system of Rademaker as they both share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Hurst would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hurst to the teachings of Rademaker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying worker assignment to Rademaker would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 2:  Rademaker discloses the worker plan generation apparatus according to claim 1, wherein the worker allocation plan generator assigns a shipping preparation 
tasks the worker who performs the shipping preparation work to each of the shipping preparation work time periods such that the shipping preparation work of the assigned shipping preparation workload is completed (See FIG. 5 and paragraphs 62–63, wherein workers are tasked with completing work prior to dispatch deadlines).  Rademaker does not expressly disclose the remaining claim elements.
Hurst discloses functionality that assigns the worker who performs the shipping preparation work to each of the shipping preparation work time periods (See paragraphs 53–54, wherein workers are dynamically assigned to particular roles for a time period in an order fulfillment process, and see paragraphs 6–7, wherein preparation roles are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Hurst would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 3:  Rademaker discloses the work plan generation apparatus according to claim 2, wherein the worker allocation plan generator assigns the shipping preparation workload that is predicted by the workload estimation information generator to be added during a period from a first time, set based on a first shipment time, to a second time, set based on a second shipment time which is a shipment time subsequent to the first 
Claim 4:  Rademaker discloses the work plan generation apparatus according to claim 3, wherein the first time is a time previous to the first shipment time by a first predetermined time, and the second time is a time previous to the second shipment time by a second predetermined time (See FIG. 5 and paragraphs 62–63, wherein order preparation time periods are added prior to each order dispatch time).
Claim 5:  Rademaker does not expressly disclose the elements of claim 5.
Hurst discloses wherein the worker information includes attendance information indicating whether each of the workers is attending work (See paragraph 31, wherein employee availability considerations are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Hurst would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 6:  Although Rademaker discloses employee performance as a whole (See paragraph 63), Rademaker does not expressly disclose the elements of claim 6.
Hurst discloses wherein the worker information includes information about a work performance ability of each of the workers, and the work performance ability is represented by using an index for the shipping preparation work of the product performed by each of the workers (See paragraph 31, wherein employee performance is quantitatively assessed for each role, and see paragraphs 6–7, wherein preparation roles are disclosed).

Claim 7:  Although Rademaker discloses shipping preparation work time periods corresponding to the worker information and the workload estimation information for each of the one or more work units (See citations above), Rademaker does not expressly disclose the remaining elements of claim 7.
Hurst discloses an assignment model storage (See FIG. 5) that stores an assignment model of the worker, wherein the assignment model includes information indicating the worker assigned to each of the shipping preparation work, and the worker allocation plan generator assigns the workers based on the assignment model (See paragraphs 53–54, wherein an employee deployment model is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Hurst would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 8:  Rademaker does not expressly disclose the elements of claim 8.
Hurst discloses an assignment model updater that updates the assignment model based on actual performance data in past (See paragraphs 53–54, wherein the deployment model is dynamically updated in real time).
One of ordinary skill in the art would have recognized that applying the known technique of Hurst would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 9:  Rademaker discloses the work plan generation apparatus according to claim 1, wherein when there are the work units, the worker allocation plan generator offers a worker selected from the workers to a specific work unit that is given priority among the work units based on a predetermined condition (See paragraph 139, wherein orders are prioritized according to dispatch times).  Rademaker does not expressly disclose the remaining claim elements.
Hurst discloses assigning a worker (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Hurst would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claim 10:  Rademaker discloses the work plan generation apparatus according to claim 9, wherein the predetermined condition is that the work unit having an earlier final shipment time is given priority among the work units (See paragraph 139, wherein orders are prioritized according to dispatch times).

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Kundu (Kundu, K., & Li, H. (2020). A Simulation-Based Optimization Method for Warehouse Worker Assignment. Algorithms, 13(12), 326.) discloses a system for optimizing warehouse worker assignment based on performance and positional needs;
Issac (U.S. 2019/0370721) discloses a system directed to managing productivity in a material handling environment; 

Baggott et al. (U.S. 2018/0025318) discloses a system directed to coordinating product creation based on predetermined preparation times and estimated delivery times; and
Reiss et al. (U.S. 10,885,479) discloses a system directed to managing couriers according to predicted orders and predicted preparation times.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623